Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 04/07/2022.
Claims  1-12 have been amended.
Claims 13-16  have been added.
Claims  1-16 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 04/07/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to “non-statutory obviousness-type double patenting rejection”:
Applicant argues that “ the amendments to claims 1-12 overcome the double patenting rejections and therefore a Terminal Disclaimer is not submitted herewith. In view of the substantial amendments Applicant requests reconsideration of the rejection (page 1/12)”.
Examiner disagrees.  Applicant’s amendments don’t overcome non-statutory obviousness-type double patenting rejection of claims 1-12 of the instant claims and the conflict claims 1-14 of the US Pat No : 10/878,456, because the claims of both application are directed to the concept of relates to a mobile device link system and a service information distribution method and more particularly to content distribution using mobile device position information and local communication functionality recommending services to consumers based on consumer’s proximity to the service area.   For instance claim 9 of the instant application is directed to “A right information distribution method, including a server, a mobile terminal and a local communication device, the method comprising the steps of... relates to a mobile device link system and a service information distribution method and more particularly to content distribution using mobile device position information and local communication functionality” that is similar to claim 11 of Pat No: 10/878,456 of  “A service information distribution method, including a server, a mobile device communication-connected to the server via a network, and a local communication device communication-connected to the server via the network, the method comprising steps .. relates to a mobile device link system and a service information distribution method and more particularly to content distribution using mobile device position information and local communication functionality”.  
	Accordingly, Applicant’s amendment did not resolve the claims conflict and/ or not patentably distinct of  the instant claims of  application 16/952508 from the reference claims of  Pat No:10/878,456 .
Therefore, the non-statutory double patenting rejection of claims 1-12 of the instant claims over claims 1-14 of Patent  No: 10/878,456 is maintained and  will be maintained in the Office Action until the conflicting claims are distinctively amended or terminal disclaimer is filed or abandoned of the application. 
With regard to claims 1-12 rejection under 35 USC § 101:
Applicant argues that “Claim 1 does not relate to managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, commercial interactions or legal interactions, when considered as a whole. Rather, claim 1 is necessarily rooted in communication technology and the limitations listed above, when considered as a whole, are not merely generic computer components but are non-trivial components that are central to the claim since the presently claimed invention is directed to automatically enabling transmission of specific information to mobile terminals in specific limited areas and therefore does not merely invoke the server, mobile terminal, local communication device, first wireless communicator, second wireless communicator, position signal receiver, display, first controller, third wireless communicator, communicator (of the server) and second controller as tools to perform the alleged abstract idea. Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: - using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC; - offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.; and - structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.  Page 21 of 29 Amendment filed April 7, 2022Responsive to Office Action mailed October 7, 2021MPEP 2106. However, claim 1 is distinguishable from these precedents and does not recite marketing, advertising or sales activities. Accordingly, claim 1 as a whole is distinguishable from the examples in the MPEP and therefore claim 1 should not be categorized in the methods of organizing human activity category and therefore is not an abstract idea  (page 5/12)”.
Examiner disagrees.  Claim 1 recites  among other limitations “...when the first controller determines that the position of the mobile terminal is within  the distribution area, transmit a recommendation information request message, which contains at least information relating to the position of the mobile terminal, to the server and receive recommendation information, which contains at least content to be displayed and information to identify the local communication device, from the server via the first wireless communicator; display the recommendation information on the display; and...”.  
The specification teaches “As mentioned above, the recommendation information process S300 is performed at predetermined regular intervals to give information to the user repeatedly and increase the advertising effectiveness (paragraph 43)”.
Furthermore, as stated in the prior Office Action and the rejection below Claim1 recites the abstract idea of: distribution and recommendation of information to a user of mobile device.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " acquire position information of the mobile terminal; decide whether the mobile terminal has entered a distribution area; when the mobile terminal is decided to have entered the distribution area, transmit a recommendation information request message to request the server to distribute a recommendation information to recommend a user of the mobile terminal to move to location of the local communication device; and when the mobile terminal is received the local information, 77HY-1608-US(PCT) (W02018/100684A1) transmit a right information request message to request the local communication device to distribute a right information;” distribute the right information to the local communication device; and in response to the recommendation information request message, distribute a recommendation information response message containing the recommendation information corresponding to the distribution area which the mobile terminal has entered”...;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial (in the form of advertising, and/or marketing or sales activities); managing personal behavior or relationships (i.e. ( determining, by the first controller of the mobile terminal, whether the local information and the information to identify the local communication device match each other; upon determining the local information and the information to identify the local communication device match, transmitting, by the first controller of the mobile terminal, a right information request message, which contains at least information relating to the mobile terminal) or interactions between people ( including teaching and following rules).  
Thus, claim 1 is related to managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, commercial interactions or legal interactions, when considered as a whole.   accordingly, claim 1 is NOT  distinguishable from Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: - using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC; - offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.; and - structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.  Page 21 of 29 Amendment filed April 7, 2022Responsive to Office Action mailed October 7, 2021MPEP 2106 precedents.  Claim 1 recites  marketing, advertising or sales activities. Accordingly, claim 1 as a whole is NOT distinguishable from the examples in the MPEP and therefore claim 1 should be categorized in the methods of organizing human activity category and therefore is directed to an abstract idea.
Therefore, the claim rejection of claims 1-12 under  35 USC § 101 is maintained.
Applicant argues that “Even assuming, for the sake of argument, that claim 1 is within the certain methods of organizing human activity groupings claim 1 includes additional elements that integrate the alleged abstract ideas into a practical application. For example, claim 1 sets forth additional elements which are listed above and these additional elements recite a specific manner of automatically enabling transmission of specific information to mobile terminals in specific limited areas which provides a specific improvement over prior systems, resulting in an improved technology of communication to specific mobile terminals in specific areas. For example, in amended claim 1, "information to identity the local communication device" included in "recommendation information" and "local information" received from "a local communication device" are compared, and if they match, "a first controller of the mobile terminal" sends "right information request message" to "a server".   Consequently, claim 1 applies or uses the alleged abstract idea in a meaningful way beyond generally linking the use of the alleged abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Claim 1 does not include limitations that Page 22 of 29 
Serial No. 16/952,508Amendment filed April 7, 2022Responsive to Office Action mailed October 7, 2021merely recite the words "apply it" with the alleged abstract idea or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed above. Thus, the claim is eligible because it is not directed to the alleged recited judicial exception (page 5/12)”.
Examiner disagrees.  The PTO’s preliminary guidelines, which have been followed by Examiner, are completely in line with Supreme Court and Federal Circuit precedent, and provide substantive criteria to both examiners and applicants in defining an abstract idea within a claim and determining overall subject matter eligibility. As such, it is Examiner's position that the office's action is supported by fact and analysis and has provided sufficient rationale and explanation.
 As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Here, the  use of computer (i.e. “mobile terminal, communication device, server  and local network” ) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method” “automatically enabling transmission of specific information to mobile terminals in specific limited areas which provides a specific improvement over prior systems, resulting in an improved technology of communication to specific mobile terminals in specific areas”) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-12 under 35 U.S.C. § 101 is maintained.Examiner EeeEeeeeee
Applicant argues that “the system of claim 1 is a system in which the delivery of "a recommendation information" and the delivery of "a right information" are separate, and that it is possible to handle multiple deliveries in precise association based on "the local information and the information to identify the local communication device". This technical feature is "significantly more" important, for example, in technologies related to communication.  For at least these reasons the present claims are directed to patent-eligible subject matter and therefore the rejection under 35 U.S.C. § 101 should be withdrawn (page 6/12)”. 
Examiner disagrees. The use of computer (i.e. “system”) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., handle multiple deliveries in precise association based on "the local information and the information to identify the local communication device”) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-12 under 35 U.S.C. § 101 is maintained.Examiner EeeEeeeeee
With regard to claims 1-12 rejection under 35 U.S.C. 102(b); Applicant’s arguments are considered, but they are moot based on the new ground of rejection.

Double Patenting























9.	“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804.
10.	A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
12.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting over claims 1-14 of Patent  No: 10/878,456.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.
Claims 1-16 of the instant application do not recite a service provision processing section which, in response to the service request message, performs authentication using the right information contained in the service request message and if the authentication is successful, creates a service response message containing the service information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application a service provision processing section which, in response to the service request message, performs authentication using the right information contained in the service request message and if the authentication is successful, creates a service response message containing the service information with the motivation of providing consumers with the right message information corresponding to the right time. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822,833 and 834. 
The subject matter claimed in the instant application is fully disclosed in the referenced patent application and would be covered by any patent granted on that patent application since the referenced patent application and the instant application are claiming common subject matter, as follows: a mobile device link system and a service information distribution method and more particularly to content distribution using mobile device position information and local communication functionality.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804, 833 and 834.
Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-16 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-16 are nominally directed to a method  and are thereby directed to a statutory category of invention.  The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of: distribution and recommendation of information to a user of mobile device.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " acquire position information of the mobile terminal; decide whether the mobile terminal has entered a distribution area; when the mobile terminal is decided to have entered the distribution area, transmit a recommendation information request message to request the server to distribute a recommendation information to recommend a user of the mobile terminal to move to location of the local communication device; and when the mobile terminal is received the local information, 77HY-1608-US(PCT) (W02018/100684A1) transmit a right information request message to request the local communication device to distribute a right information;” distribute the right information to the local communication device; and in response to the recommendation information request message, distribute a recommendation information response message containing the recommendation information corresponding to the distribution area which the mobile terminal has entered”...;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial (in the form of advertising, and/or marketing or sales activities); managing personal behavior or relationships or interactions between people ( including teaching and following rules).  
Step 2AProng 2: The additional elements “mobile terminal, communication device, server  and local network”  , do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“mobile terminal, communication device, server  and local network) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-4, 13 do not add significantly more. 
The dependent claims 2-4, 13 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 5-16 suffer from substantially the same deficiencies as outlined with respect to claims 1-4, 13 and are also rejected accordingly.  Therefore, the claims 1-16 are not  statutory.

Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.















Claims 1-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Steele et al, US Pub no: 2002/0046084 A1.

As per claims 1, 5 and 9-10, Steele teaches:
server; a mobile terminal, and a local communication device, wherein the mobile terminal includes: a first wireless communicator which makes wireless communication with the server via a network ;  a second wireless communicator which makes local wireless communication with the local communication device and receives local information stored in the local communication device (see at least paragraph 19 (The Internet gateway network 30 is designed to transmit and receive critical information to and from a multimedia device 20 in the vehicle 184 (FIG. 3). Information transmitted preferably includes broadcaster identification that allows the multimedia device 20 to tune to stations by their formats, direct Internet access for streaming audio broadcasts and other Internet content, broadcast advertising database lookup for direct response to advertisements heard in a vehicle, navigation services, delayed digital personalized broadcasts, personal information event notices, and application downloads to create new personal information channels); Paragraph 20 Remote programmable devices 40, such as a computer connected to the Internet 60, are used to download information from the Internet gateway network 30 to the multimedia device 20 in the vehicle 184. From a remote device 40, a user can customize the way audio broadcasts and personal information service channels are organized in the vehicle's multimedia device 20, can request new personal information services be downloaded from the Internet gateway 30 to the multimedia device 20, and can retrieve information from the gateway 30 that he has stored there from the vehicle 184. The user can also access his custom profile and billing information records);
a position signal receiver which receives a positioning signal used to measure a position of the mobile terminal; a display; and a first controller; wherein the first controller is configured to: acquire position information of the mobile terminal from the position signal receiver (see at least paragraph 45(FGS. 1 and 2 show, the multimedia device 20 consists of a computer 50 preferably having a microprocessor and memory 90, and storage devices 92 that contain and run an operating system and applications to control and communicate with four onboard receivers: (1) a software controlled multi-band AM, FM, TV audio and digital audio broadcast receiver 100; (2) a GPS receiver 110 that continuously reports the vehicle's longitude, latitude and altitude; (3) one or more high-speed, narrow band wireless transceivers 120 for fast transmission and reception of large amounts of data from accommodated devices; and (4) a wide band wireless Internet addressable gateway transceiver 130 to receive Internet protocol based audio broadcasts, new applications known as information or data channels, and configuration data from a gateway network 30 created to service the multimedia devices 20);
determine whether the mobile terminal has entered a distribution area based on the position information (see at paragraph 113 ( a particular vendor  that the system is going to be sending an ad for may be looking for potential customers that are within a defined (e.g., one mile) radius of a retail location and is also presently driving in a vehicle);
when the first controller determines that the position of the mobile terminal is within  the distribution area, transmit a recommendation information request message, which contains at least information relating to the position of the mobile terminal, to the server and receive recommendation information, which contains at least content to be displayed and information to identify the local communication device, from the server via the first wireless communicator; display the recommendation information on the display (See at least paragraph 113 ( a particular vendor that the system is going to be sending an ad for may be looking for potential customers that are within a defined (e.g., one mile) radius of a retail location and is also presently driving in a vehicle); paragraph 121 (the information pool 530 is used by the system 11 would include, in the case where a chain of automotive oil change retail stores subscribe as a registered vendor for the system, the vendor may want to push an ad anytime anybody is within one mile of a retail location. Some of the triggers the system 11 can provide to the retailer in the form of user information thus includes whether the user's oil pressure light is on. If so, then the vendor may want to send the potential customer an oil change ad. Likewise, if the vendor  obtains information on the interior temperature of the vehicle and that information is coupled with information about outside temperature--and the outside temperature, for example, is 115.degree. while the interior temperature of the car is 95.degree.--instead of sending an oil change ad, same vendor  may prefer to send an air conditioner recharge ad. Similarly, if tire pressure 556 is low, a vendor  may want to send an ad that tells a potential customer to come in and get their tires checked; paragraph 123 (the system 11 knows that a particular user is parked outside of a school for a period of time (e.g., two minutes), the method can draw the conclusion there that that user must have some children that are in that school. Again, that conclusion would be one of the criteria used in selecting which ad to send. The system 11 can also look at the history of that type of information. If the system 11 sees the user stop outside a school every day for 10-20 minutes, the system 11 can use that kind of information for route history data 552 or route planning 554); and 
when the first controller  receives the local information from the local communication device via the second wireless communicator, the first controller determines whether the local information and the information to identify the local communication device match each other, and upon determining the local information and the information to identify the local communication device match each other, transmit a right information request message, which contains  at least the local information received from the local communication device via the second wireless communicator and information relating to the mobile terminal, to the server and receive right information from the server via the first wireless communicator, wherein the local communication device includes: a wireless communicator which makes local wireless communication with the mobile terminal and transmits the local information to the mobile terminal; wherein the server includes: a communicator which makes communication with the mobile terminal via the network ((See at least paragraph 123 (the system 11 knows that a particular user is parked outside of a school for a period of time (e.g., two minutes), the method can draw the conclusion there that that user must have some children that are in that school. Again, that conclusion would be one of the criteria used in selecting which ad to send. The system 11 can also look at the history of that type of information. If the system 11 sees the user stop outside a school every day for 10-20 minutes, the system 11 can use that kind of information for route history data 552 or route planning 554); and 
a second controller; wherein the second controller is configured to: in response to the recommendation information request message transmitted from the mobile terminal, create the recommendation information, which contains at least the content to be displayed and the information to identify the local communication device, based on the information relating to the position of the mobile terminal and distribute a-the recommendation information to the mobile terminal via the network; and in response to the right information request message transmitted from the mobile terminal, create the right information based on at least the local information and distribute the right information to the mobile device via the Page 4 of 29Serial No. 16/952,508Amendment filed April 7, 2022 Responsive to Office Action mailed October 7, 2021network (See at least paragraph 123 (the system 11 knows that a particular user is parked outside of a school for a period of time (e.g., two minutes), the method can draw the conclusion there that that user must have some children that are in that school. Again, that conclusion would be one of the criteria used in selecting which ad to send. The system 11 can also look at the history of that type of information. If the system 11 sees the user stop outside a school every day for 10-20 minutes, the system 11 can use that kind of information for route history data 552 or route planning 554);

As per claims 2,6 and 11-12, Steele teaches :
wherein the second controller of the server is further configured to include information relating to a deadline  into the recommendation information, and wherein the first controller of the mobile terminal is further configured to transmit the right information request message in case that time of reception of the local information is before the deadline (see at least paragraph 127 (dynamic ads are created on the system 11 using some of the criteria to actually change the content of the ad. For example, instead of just sending an ad that says: "Come into Dunkin Donuts", a dynamic ad may read: "Bob, come into Dunkin Donuts, come and get a cup of coffee.");   paragraph  146 (Other ideas for advertising delivery include, for example, delivery of content specific advertising depending upon what information or data the user is receiving on his device. For example, if a user is listening to the football game on the radio, the system 11 may want to send the user a relevant ad, such as an ad for team apparel or tickets to future games of the home team. The system 11 could use a change in status, one of these sensors to trigger an ad to be sent. For example, rather than waiting for the polling or the time to expire, if the oil light turns on, that would send an update back to the system 11 and the system 11 would respond with an oil change advertisement) ;




As per claims 3 and 7, Steele teaches: 
wherein the second wireless communicator of the mobile terminal and the third wireless communicator of the local communication device are communicated by radio signal based on NFC / Bluetooth standard (see at least paragraph 72 (Personal directory data could be transferred locally to the computer 206 using such local wireless technology as IrDA or Bluetooth and Fig 1 with the associated text ) ;

As per claims  4 and 8, Steele teaches:
wherein the first controller of the mobile terminal is further configured to: transmit a service request message, which includes at least information relating to the right information, to the server and receive  a service information from the server; and perform a process according to the received service information, Page 5 of 29Serial No. 16/952,508 Amendment filed April 7, 2022 Responsive to Office Action mailed October 7, 2021 wherein the second controller of the server is further configured to: in response to the service request message, perform authentication using information relating to the right information contained in the service request message; and if the authentication is successful, distribute the service information ( see at least paragraphs 123, 127 and 149;  paragraph 123 (the system 11 knows that a particular user is parked outside of a school for a period of time (e.g., two minutes), the method can draw the conclusion there that that user must have some children that are in that school. Again, that conclusion would be one of the criteria used in selecting which ad to send. The system 11 can also look at the history of that type of information. If the system 11 sees the user stop outside a school every day for 10-20 minutes, the system 11 can use that kind of information for route history data 552 or route planning 554); paragraph 127 (dynamic ads are created on the system 11 using some of the criteria to actually change the content of the ad. For example, instead of just sending an ad that says: "Come into Dunkin Donuts", a dynamic ad may read: "Bob, come into Dunkin Donuts, come and get a cup of coffee."); 

As per claims 13-16, Steele teaches: 
count a number of distributions of the right information; and include information relating to the number of distributions of the right information into the recommendation information (see at least paragraphs 126 and 136; paragraph 126 ( if a specific vendor is guaranteed a certain number of ads per month and because of the narrowness of this vendor's criteria, even though they don't buy very many ads per month, their criteria is so narrow that the system 11 has to let them bubble to the top for a particular user); Paragraph 136 (a person will accept ads at any time for any reason, but limits the number in a time period (e.g., no more than 5 ads per day forming a quota). The limit may be set so large as to approach a free flow of ads based on the user's information pool);


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ramer et al, US Pub No: 2016/03773891 A1, teaches use of dynamic content generation parameters based on previous performance of those parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682